[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              March 9, 2007
                             No. 06-13763                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 06-00217-CV-WS-M

LINDA CONE SELENSKY,

                                                           Plaintiff-Appellant,

                                  versus

MOBILE INFIRMARY,
DR. JAMES BARRETT,
DR. CLAUDE BROWN,
COLEMAN AMERICAN MOVING, INC.,
GALLAGHER-BASSETT, et al.,


                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (March 9, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Linda Cone Selensky, acting pro se, appeals the dismissal without prejudice

of her civil action against Mobile Infirmary, a group of doctors, Coleman

American Moving, Inc., and an entity called Gallagher-Bassett, for lack of subject

matter jurisdiction.

      In order for a federal district court to have jurisdiction over a claim, a

plaintiff must show, on the face of the complaint, either complete diversity of

citizenship or that a “substantial” issue of federal law is raised by the claim. See

Dunlap v. G&L Holding Group, Inc., 381 F.3d 1285, 1290 (11th Cir. 2004)

(citations omitted). Because Selensky’s claims were based on allegations of

tortious and fraudulent conduct by private actors within her state of residence, and

because she did not plead facts sufficient to demonstrate complete diversity of

citizenship among the parties or to state a claim involving a substantial question of

federal law, the district court did not err in dismissing the action for lack of subject

matter jurisdiction. Accordingly, we affirm.

AFFIRMED.




                                            2